internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no 263a tam-138531-09 attorney cc lm rfp chi 2m taxpayer’s name taxpayer’s address taxpayer's identification no year s involved date of conference ------------------------------------------ ---------------------- ------------------------------ ---------------- ---------- ------------------------ legend taxpayer date one date two date three date four a date five date six date seven letter_ruling date eight f ------------------------------------------ ---------------------------- ------- ------- ------- ------- --- --------------------- -------------------------- ------------------------- ------------------------------------------------------------------ -------------------------- --------------- tam-138531-09 issues whether taxpayer’s costs attributable to cardboard boxes dividers foam packaging plastic wrapping heavy plastic bags and other materials packaging material_costs are required to be capitalized as handling costs under sec_263a of the internal_revenue_code because these costs are not costs attributable to pick and pack activities inside a storage or warehousing facility whether letter_ruling permitted taxpayer to change its method_of_accounting for the packaging material_costs by reducing the amount of additional sec_263a costs contained in the numerator of the simplified production absorption ratio in the amount of the packaging material_costs that taxpayer treated as costs attributable to pick and pack activities that are not required to be capitalized under sec_263a if we conclude that taxpayer’s packaging material_costs are required to be capitalized under sec_263a whether we should apply ruling prospectively conclusions the packaging material_costs are required to be capitalized as handling costs under sec_263a because the packaging material_costs are handling costs and these costs are not attributable to pick and pack activities inside a storage or warehousing facility letter_ruling permitted taxpayer to change its method_of_accounting for the packaging material_costs by reducing the amount of additional sec_263a costs contained in the numerator of the simplified production absorption ratio in the amount of the packaging material_costs that taxpayer treated as costs attributable to pick and pack activities that are not required to be capitalized under sec_263a taxpayer has satisfied the conditions for sec_7805 relief and accordingly ruling will be applied prospectively facts taxpayer an s_corporation is engaged in the business of manufacturing wholesaling and retailing ----------- taxpayer’s federal tax returns for the date one date two date three and date four taxable years are currently under examination taxpayer’s overall_method_of_accounting is the accrual_method taxpayer owns and operates numerous retail stores from which taxpayer- manufactured ----------- is sold the ----------- that taxpayer produces whether or not built-to-order is distributed to unrelated retailers stores owned by third parties but licensed by taxpayer or to stores owned by taxpayer tam-138531-09 taxpayer manufactures ----------- by using an assembly-line process --------------- -----------------------------is bagged placed on a cardboard tray and heat treated to shrink the bags to better conform to the ----------- wooden ----------- is boxed which may include placing the ----------- in styrofoam before boxing it once packaged the -------- ----------- goes into a warehouse located within the manufacturing_facility for storage if the ----------- item is preordered it is stored in the warehouse until the entire order is completed at which time the item of inventory is moved to the loading area and placed in a trailer for shipment the taxpayer expenses shipping supplies such as tape pallets and cellophane rolls used to hold boxes together during shipment as these supplies are used approximately a percent of the ------------manufactured by taxpayer is built-to- order that is the ----------- is manufactured after a customer has ordered the specific ---- ----------- taxpayer treated only a percent of its packaging material_costs as pick_and_pack_costs after the ----------- is manufactured it is packaged using cardboard boxes dividers foam packaging plastic bags and or other materials as necessary for placement on racking in taxpayer’s warehouses generally taxpayer’s manufacturing facilities and warehouses are single integrated facilities when ready to be shipped taxpayer’s built-to-order ----------- is removed from the racking and loaded onto delivery trucks ------------ that has been ordered by an individual at one of taxpayer’s retail stores is first transported to the retail store after delivery to the retail store and prior to delivery to the customer who has ordered the ----------- all packaging materials are removed from the ----------- the packaging materials are discarded the ----------- is loaded onto a delivery truck without the packaging materials and title to the ----------- passes to the customer after the ----------- has been received inspected and accepted by the customer at the customer’s home ------------ that has been ordered by an unrelated retailer is delivered to the retail store operated by the unrelated retailer and is typically shipped with the packaging materials remaining on the ----------- when ----------- is shipped to unrelated retail stores or licensed stores title to the ----------- does not transfer to taxpayer’s customer in this case the unrelated retailer until the ----------- has been received inspected and accepted by the unrelated retailer all ----------- that is manufactured whether or not preordered is packaged with the necessary packaging material thus all ------------is packaged in the same identical packaging whether or not built-to-order taxpayer had included the costs that it had capitalized under its standard_cost_method in taxpayer’s sec_471 costs for purposes of the simplified production tam-138531-09 method calculation under sec_263a prior to changing its method_of_accounting discussed below during date five taxpayer filed a form_3115 change in accounting_method to change its method_of_accounting for among other items certain packaging and repackaging costs beginning with taxpayer’s week taxable_year beginning date six taxpayer requested permission to change its accounting for these packaging costs from capitalizing the costs under sec_263a to deducting the costs as costs attributable to pick and pack activities under sec_1_263a-3 of the income_tax regulations on date seven the service granted taxpayer’s request to change its method_of_accounting for the items subject_to taxpayer’s form_3115 including the packaging costs taxpayer sought to deduct as pick_and_pack_costs on date eight the service issued letter_ruling which superseded the letter_ruling issued on date seven letter_ruling contained the following representation made by taxpayer the pick_and_pack_costs that taxpayer seeks to deduct relate to packaging and repackaging material consisting of heavy plastic bags that are designed to protect the goods during the distribution process and that the pick_and_pack_costs also related solely to goods that have been ordered at the time production is complete taxpayer has elected to use the simplified_production_method without the historic absorption ratio for computing the additional sec_263a costs allocable to eligible_property remaining on hand at the end of the taxable_year as part of taxpayer’s simplified_production_method without the historic absorption ratio for the date one taxable_year taxpayer included packaging material purchases in the amount of dollar_figuref in the absorption ratio as a negative additional sec_263a cost resulting in a negative absorption ratio law and analysis costs attributable to pick and pack activities taxpayer concedes that the packaging material_costs are handling costs taxpayer however argues that these costs are deductible as costs attributable to pick and pack activities inside a storage or warehousing facility accordingly we will address whether the packaging material_costs constitute costs attributable to pick and pack activities under sec_1_263a-3 we express no opinion with respect to whether the packaging material_costs are handling costs as defined elsewhere in sec_1_263a-3 sec_1_263a-3 provides that generally handling costs incurred inside a storage or warehousing facility must be capitalized however costs attributable to pick and pack activities inside a storage or warehousing facility are not required to be capitalized pick and pack activities are activities undertaken in preparation for imminent tam-138531-09 shipment to a particular customer after the customer has ordered the specific goods in question examples of pick and pack activities include i moving specific goods from a storage location in preparation for shipment to the customer ii packing or repacking those goods for shipment to the customer and iii staging those goods for shipment to the customer sec_1_263a-3 provides that activities that are not pick and pack include i unloading goods that are received for storage ii checking the quantity and quality of goods received iii comparing the quantity of goods received to the amounts ordered and preparing the receiving documents iv moving the goods to their storage location eg bins racks containers etc and v storing the goods taxpayer’s packaging material_costs are not costs attributable to pick and pack activities first the packaging materials in question are applied to all ------------------------ ----------------------------------------------------------------------------------------------produced by taxpayer all ----------- produced by taxpayer is packaged in the same identical packaging whether or not built-to-order thus the packaging material_costs are not undertaken in response to an order from a particular customer this fact argues against taxpayer’s position that the packaging material_costs are attributable to pick and pack activities taxpayer’s packaging activities are not undertaken in preparation for imminent shipment to a particular customer the same packaging material_costs are necessary for ----------- produced without a preorder packaging that taxpayer uniformly applies to all of its manufactured ------------does not become a pick and pack activity by reason of a customer order the treatment of pick_and_pack_costs as an exception to the general_rule in the sec_263a regulations that handling costs must be capitalized is based on the determination that such costs are like distribution costs and is illustrated by the following example a book reseller stores several hundred books boxed by title in its warehouse a particular customer places an order for several different titles upon receipt of the tam-138531-09 order an employee of the book reseller retrieves the requested titles from several boxes stored in the warehouse applies plastic wrap to the books and places the books in a shipping box the labor and materials used within the reseller’s warehouse upon receipt of the customer order constitute pick and pack activities that are not required to be capitalized under sec_263a accordingly taxpayer’s packaging material_costs are required to be capitalized as handling costs under sec_263a because taxpayer concedes that the packaging material_costs are handling costs and taxpayer’s packaging material_costs are not attributable to pick and pack activities inside a storage or warehousing facility negative amounts included in additional sec_263a costs the second issue is whether letter_ruling permitted taxpayer to change its method_of_accounting for the packaging material_costs by reducing the amount of additional sec_263a costs contained in the numerator of the simplified production absorption ratio in the amount of the packaging material_costs that taxpayer treated as costs attributable to pick and pack activities that are not required to be capitalized under sec_263a we find that it did in light of our conclusion however that the packaging material_costs are required to be capitalized under sec_263a because these costs are not the result of pick and pack activities inside a storage or warehousing facility taxpayer must include these amounts in the numerator of the simplified production absorption ratio sec_7805 relief the third issue is whether taxpayer should be granted relief under sec_7805 with regard to the treatment of packaging materials as pick_and_pack_costs rather than as costs that must be capitalized under sec_263a sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2010_2 2010_1_irb_90 provides that a technical_advice_memorandum tam may be used to seek revocation or modification of a private_letter_ruling plr see section dollar_figure of revproc_2010_1 2010_1_irb_1 with respect to revocation or modification of plrs under sec_601_204 of the statement of procedural rules the written permission by the national_office to a change in a taxpayer's accounting_method is a letter_ruling generally a tam that revokes or modifies a letter_ruling will not be applied retroactively if the applicable law has not changed the taxpayer directly involved in the letter_ruling relied in good_faith on it and revocation or modification would be detrimental to the taxpayer tam-138531-09 however the tam will be applied retroactively to the taxpayer whose tax_liability was directly involved in the letter_ruling if controlling facts have been misstated or omitted or the facts at the time of the transaction are materially different from the controlling facts on which the letter_ruling was based in the instant case the applicable law has not changed since issuance of letter_ruling moreover no evidence has been presented to suggest that taxpayer failed to rely on letter_ruling in good_faith that taxpayer misstated or omitted controlling facts or that the facts at the time of the transaction are materially different from the controlling facts on which letter_ruling was based finally modification of letter_ruling would result in increased tax_liability for taxpayer’s date one through date four taxable years accordingly ruling will be applied prospectively however the service may exercise its authority to modify the year_of_change if taxpayer does not file a form_3115 to change its treatment of the packaging materials for the taxable_year immediately succeeding the taxable_year in which the sec_7805 relief ends a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
